PER CURIAM
Defendant appeals his convictions for driving under the influence of intoxicants and possession of an open container. Former ORS 487.540;1 former ORS 487.841.2 He was stopped at a police roadblock during hours of darkness on a rural road in Clackamas County. He moved to suppress the evidence obtained at the roadblock on the ground that the stop and search violated constitutional prohibitions against warrantless searches and seizures. The trial court denied the motion. We reverse on the basis of our decision in Nelson v. Lane County, 79 Or App 753, 720 P2d 1291, rev allowed 301 Or 765 (1986).
Reversed and remanded for a new trial.

 Repealed by Or Laws 1983, ch 338, § 978 and reenacted as ORS 813.010.


 Repealed by Or Laws 1983, ch 338, § 978 and reenacted as ORS 811.170.